PER CURIAM:
The claimant brought this action for water damage to her home in Huntington, Cabell County. The Court is of the opinion to deny the claim for the reasons stated more fully below.
The incident giving rise to this claim occurred on or about June 25, 1997. The claimant is the owner of a home located at 1013 W. 17lh Street, Huntington. The home is located directly below the Interstate 64 on ramp at H"1 Street. A drainage ditch is located between the claimant’s home and the bottom of the embankment of the on ramp. On the day in question, Huntington experienced an unusually heavy rainfall. The evidence adduced at hearing established that the drainage ditch overflowed and carried water across the claimant’s back yard and into her home. The claimant testified that the water rose to approximately five inches in depth in her home and caused extensive damage to furniture, walls, heater and the carpet. The claimant submitted a number of repair estimates in the total amount of $6,204.73. The claimant had no applicable flood insurance.
The drainage ditch in question was described as approximately two and a half feet deep. It was the claimant’s position that the drainage ditch was clogged with debris and that the respondent’s failure to clear the ditch line caused it to overflow and flood her home. The respondent’s evidence was there was an unusually heavy rainfall and that flooding occurred throughout Huntington as a result.
The Court, after careful review of the record as well as photographs submitted by the claimant, is of the opinion that the proximate cause of the claimant’s damages was an unusually heavy rainfall which caused flooding throughout Huntington. The Court is of the opinion that there is insufficient evidence of negligent conduct on the part of the respondent and therefore does hereby deny the claim.
Claim disallowed.